Citation Nr: 0838757	
Decision Date: 11/10/08    Archive Date: 11/20/08

DOCKET NO.  06-01 808	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for hypertension.

2. Entitlement to service connection for anxiety and 
depression.  

3. Entitlement to service connection for a bilateral foot 
disability.  

4. Entitlement to an initial compensable rating for bilateral 
hearing loss.  


REPRESENTATION

Veteran represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel

INTRODUCTION

The veteran, who is the appellant, served on active duty from 
May 1968 to May 1970.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in October 2005 of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  

In April 2008, the Board received additional evidence in the 
form of a private medical report, dated in March 2008, from 
Dr. F.G., which relates to evaluation of the veteran for 
anxiety and depression.  Also at that time, the Board 
received a statement, dated in April 2008, from the veteran 
indicating his desire to have a Travel Board hearing.  Each 
of these documents was submitted initially to the RO, on 
separate dates, and the RO then forwarded them to the Board.  
In an October 2008 written brief, the veteran's 
representative waived the right to have the March 2008 
medical report initially reviewed by the RO.  38 C.F.R. § 
20.1304(c).  

The Board notes that both documents were received more than 
90 days after the veteran was sent a letter in July 2006, 
notifying him that his record was being transferred to the 
Board and that he had 90 days in which to send any additional 
evidence to the Board concerning his appeal or to ask to 
appear personally before the Board and give testimony 
concerning his appeal.  If he waited more than 90 days, he 
had to explain to the Board in writing why he could not send 
his evidence or hearing request to the Board in a timely 
manner.  

As the veteran did not submit his request for a personal 
hearing in a timely manner, as he was previously given an 
opportunity to request a hearing before the Board (in his VA 
Form 9) and he declined, and as there was no explanation in 
writing from the veteran giving good cause for the delay 
wherein he changed his mind about his desire for a hearing, 
the Board declines to grant his request in consideration of 
the instant appeal.  38 C.F.R. § 20.1304(b)(1).  
Consequently, the veteran's hearing request is now referred 
to the RO.  38 C.F.R. § 20.1304(b)(1)(i).  

In regard to the additional medical report, notwithstanding 
the fact that the veteran did not explain in writing why he 
could not send the evidence in a timely manner, the Board 
notes that the report is dated in March 2008, and as such was 
not available prior to the expiration of the time period 
following notification of certification and transfer of 
records to the Board in July 2006.  38 C.F.R. 
§ 20.1304(b)(1).  Thus, the Board accepts this medical 
evidence for consideration of the current appeal, as good 
cause (i.e., prior unavailability of the report) has been 
demonstrated for the delay in its submission.  38 C.F.R. 
§ 20.1304(b)(1)(ii).  

It is recognized that in the March 2008 private medical 
record, a claim of service connection for post-traumatic 
stress disorder has been raised.  This issue is referred to 
the RO for appropriate action.  


FINDINGS OF FACT

1. Hypertension is not currently shown.  

2. Anxiety and depression were not affirmatively shown to 
have been present contemporaneously with service; anxiety and 
depression were not manifest to a compensable degree within 
one year of separation from active duty; and current anxiety 
and depression, first shown after the one-year presumptive 
period, is unrelated to a disease, injury, or event of 
service origin.

3. A bilateral foot disability is not currently shown.  

4. Bilateral hearing loss is manifested by auditory acuity 
level I in the left ear and auditory acuity level I in the 
right ear.  




CONCLUSIONS OF LAW

1. Hypertension is not due to disease or injury that was 
incurred in or aggravated by service, and hypertension as a 
chronic disease may not be presumed to have been incurred 
during service.  38 U.S.C.A. §§ 1110, 1112, 5107(b) 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).

2. Anxiety and depression are not due to disease or injury 
that was incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 5107(b) (West 2002); 38 C.F.R. § 3.303 (2008).  

3. A bilateral foot disability is not due to disease or 
injury that was incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. § 3.303 
(2008).

4. The criteria for an initial compensable rating for 
bilateral hearing loss have not been met.  38 U.S.C.A. §§ 
1155, 5107(b) (West 2002); 38 C.F.R. § 4.1, 4.85, 4.86, 
Diagnostic Code 6100 (2008).  

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.  

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claims, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  



Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: 
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

In a claim for increase, the VCAA notice requirements are the 
type of evidence needed to substantiate the claims, namely, 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Also, if the 
Diagnostic Code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the VA must provide at least 
general notice of that requirement to the claimant.  Vazquez- 
Flores v. Peake, 22 Vet. App. 37 (2008).

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must 
be provided to a claimant before the initial unfavorable 
adjudication by the RO.  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

As for the claim for an initial compensable rating for 
bilateral hearing loss, the RO provided the veteran with 
content-complying VCAA notice on the underlying claim of 
service connection for bilateral hearing loss by letter, 
dated in April 2005.  Where, as here, service connection has 
been granted and an initial disability rating has been 
assigned, the service connection claim has been more than 
substantiated, it has been proven, thereby rendering 38 
U.S.C.A. § 5103(a) notice no longer required because the 
purpose that the notice was intended to serve has been 
fulfilled.  Furthermore, once a claim for service connection 
has been substantiated, the filing of a notice of 
disagreement to the RO's rating of the disability does not 
trigger additional 38 U.S.C.A. § 5103(a) notice.  



Therefore, further VCAA notice under 38 U.S.C.A. § 5103(a) 
and § 3.159(b)(1) is no longer applicable in the claim for an 
initial compensable rating for bilateral hearing loss.  
Dingess, 19 Vet. App. 473; Dunlap v. Nicholson, 21 Vet. App. 
112, 116-117 (2007); Goodwin v. Peake, 22 Vet. App. 128 
(2008).  

The RO provided pre-adjudication VCAA notice by letters, 
dated in April 2005 (hypertension, hearing loss, bilateral 
foot disability) and in July 2005 (anxiety and depression).  
The veteran was notified of the type of evidence needed to 
substantiate the claims of service connection, namely, 
evidence of an injury or disease or event, causing an injury 
or disease, during service; evidence of current disability; 
and evidence of a relationship between the current disability 
and the injury or disease or event, causing an injury or 
disease, during service.  The veteran was informed that VA 
would obtain service medical records, VA records, and records 
from other Federal agencies, and that he could submit private 
medical records or authorize VA to obtain the records on his 
behalf.  

As for content of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence); of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004); and of Dingess v. Nicholson, 19 Vet. App. 
473 (2006)(notice of the elements of the claim, except for 
the effective date of the claim and for the degree of 
disability assignable).  

As for the notice of the effective date of the claim and for 
the degree of disability assignable, as the claims of service 
connection are denied, no effective date or disability rating 
can be assigned as a matter of law.  Accordingly, there can 
be no possibility of any prejudice to the veteran with 
respect to any defect in the VCAA notice required under 
Dingess at 19 Vet. App. 473.  Sanders v. Nicholson, 487 F.3d 
881 (Fed. Cir. 2007). 



Duty to Assist

Relevant to its obligation to assist a claimant, VA has also 
made reasonable efforts to identify and obtain relevant 
records in support of a claim.  38 U.S.C.A. § 5103A (a), (b) 
and (c).  The RO obtained the veteran's service treatment 
records with the exception of inpatient records at Camp Zama, 
Yokohama, Japan, as identified by the veteran.  Due to its 
unsuccessful attempts to obtain the inpatient records, the RO 
in a letter dated in September 2005 notified the veteran of 
this and requested him to furnish any relevant documents in 
his possession.  

The veteran himself has submitted a medical statement from 
Dr. F.G., in relation to anxiety and depression.  The veteran 
has not identified any additionally available evidence, to 
include VA medical records, for consideration in his appeal.  

VA has conducted the necessary medical inquiry in an effort 
to substantiate the bilateral hearing loss claim.  
38 U.S.C.A.§ 5103A(d).  The veteran was afforded a VA 
examination in May 2005, specifically to evaluate the nature, 
etiology, and severity of his hearing loss.  The veteran has 
not contended - nor is there any record in the file to show - 
that there has been a material change in the disability since 
the most recent examination to warrant a reexamination.  
38 C.F.R. § 3.327(a).  

VA has not conducted medical inquiry in the form of a VA 
compensation examination in an effort to substantiate the 
claims of service connection, and further development is not 
required because there is no record of chronic hypertension, 
anxiety and depression, and a bilateral foot disability 
during service.   Also, there is no competent evidence of 
persistent or recurrent symptoms relative to these 
disabilities from the time of service until many years later.  

Further, hypertension and a bilateral foot disability are not 
currently diagnosed.  As the evidence does not indicate that 
the disabilities may be associated with service, a medical 
examination or medical opinion need not be obtained for each 
of the claims under 38 C.F.R. § 3.159(c)(4).  

As there is no indication of the existence of additional 
evidence to substantiate the claims, the Board concludes that 
no further assistance to the veteran in developing the facts 
pertinent to the claims is required to comply with the duty 
to assist.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

If a veteran served 90 days or more on active duty, service 
incurrence will be presumed for certain chronic diseases, 
including hypertension, if manifest to a compensable degree 
within the year after active service.  38 U.S.C.A. § 1112; 
38 C.F.R. §§ 3.307, 3.309.  

Service connection may also be granted for a disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

In order to establish service connection, there must be (1) 
evidence of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).  

In a case, where the veteran's service medical records are 
unavailable, there is a heightened obligation to explain 
findings and conclusions and to carefully consider the 
benefit-of-the-doubt doctrine under 38 U.S.C.A. § 5107(b).  
O'Hare v. Derwinski, 1 Vet. App. 365 (1991); Dixon v. 
Derwinski, 3 Vet. App. 261 (1992).



Hypertension

The veteran claims that he currently has hypertension related 
to service.  

The service treatment records do not show any complaint, 
clinical finding, or diagnosis of hypertension.  At the time 
of a separation physical examination in April 1970, the 
veteran's heart was clinically evaluated as normal and his 
blood pressure was 120/70.  He was discharged from service in 
May 1970.  After service, the RO received the veteran's claim 
of service connection for hypertension (high blood pressure) 
in March 2005.  On the application, the veteran indicated 
that his disability began in 1969.  There are no VA or 
private medical records of record that show a diagnosis of 
hypertension.  

As there is no competent evidence of a current diagnosis of 
hypertension, there can be no valid claim for service 
connection.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).  

The RO also considered whether herbicide exposure while 
serving in Vietnam may have resulted in the veteran's claimed 
disability.  Notwithstanding the fact that there is no 
current diagnosis of hypertension of record, it is noted that 
the claimed hypertension is not among the listed diseases 
associated with exposure to herbicides, for which service 
connection on a presumptive basis is warranted under 38 
U.S.C.A. § 1116(a)(2); 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  
And there is no medical evidence that the claimed 
hypertension is actually caused by exposure to Agent Orange.  

To the extent that the veteran relates hypertension to 
service, where as here, the determinative issue involves a 
question of medical causation, competent medical evidence is 
required to substantiate the claim.  

The veteran as a lay person is not competent to offer an 
opinion on medical causation, and consequently his statements 
and testimony to that effect do not constitute favorable 
medical evidence to support the claim.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

Although the veteran is competent to describe symptoms 
pertaining to his condition (i.e., that is, symptoms capable 
of lay observation), the veteran is not competent to make a 
medical diagnosis of a condition that is medical in nature 
(i.e., not capable of lay observation).  Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

As the Board may consider only competent evidence to support 
its finding, and as there is no competent medical evidence of 
a current diagnosis of hypertension, the preponderance of the 
evidence is against the claim, and the benefit-of-the-doubt 
standard of proof does not apply.  38 U.S.C.A. § 5107(b).

Anxiety and Depression

The veteran contends that he has anxiety and depression 
directly related to service.  

The service medical records do not show any complaint, 
finding, or diagnosis of a psychiatric disorder.  At the time 
of a separation physical examination in April 1970, on a 
medical history form, the veteran denied ever having had 
depression or excessive worry and nervous trouble of any 
sort.  He was clinically evaluated as normal psychiatrically.  
He was discharged from service in May 1970.  

After service, there is no medical evidence of diagnosis or 
treatment of anxiety or depression until March 2008.  In a 
private report of Dr. F.G., the veteran was diagnosed with 
anxiety/depression.  The doctor indicated that the veteran 
was suffering from survival guilt, because the Army had 
trained him to fight and he was sent to Vietnam, but he was 
soon thereafter sent to Japan for treatment of his feet and 
never finished his tour in Vietnam.  The doctor also reported 
that the veteran was traumatized by the experience of being 
around suffering, wounded soldiers while at the hospital in 
Japan, and diagnosed him with post-traumatic stress disorder.  
The doctor did not discuss the veteran's post-service 
treatment, if any, for mental disorders and did not 
specifically attribute the anxiety/depression to the 
veteran's period of service.  

In view of the foregoing, the veteran's initial diagnoses of 
anxiety and depression were many years after his discharge 
from active duty in May 1970.  Further, anxiety and 
depression have not been medically linked to the veteran's 
period of active duty. 

For these reasons, there is no basis for consideration under 
38 C.F.R. §§ 3.303 and 3.309, in that the anxiety and 
depression were not shown to be due to disease or injury that 
was incurred during service. 

Although the veteran is competent to describe symptoms 
pertaining to his claimed condition, he is not competent to 
diagnose anxiety and depression or to relate any current 
anxiety and depression to service.  Once the veteran goes 
beyond the description of the symptoms or features of a 
claimed condition to expressing an opinion that involves a 
question of medical diagnosis or medical causation that is 
medical in nature and not capable of lay observation, 
competent medical evidence is required to substantiate the 
claim.  Competent medical evidence means evidence provided by 
a person who is qualified through education, training, or 
experience to offer a medical diagnosis, statement, or 
opinion.  

For these reasons, the Board rejects any of the veteran's 
statements as competent evidence sufficient to establish the 
diagnosis and etiology of anxiety and depression.  Jandreau 
v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

After carefully reviewing all the evidence, the Board 
concludes that the weight of the evidence demonstrates that 
the veteran's anxiety and depression became manifest years 
after his service discharge and have not been medically 
linked to service.  As the preponderance of the evidence is 
against the claim of service connection, the benefit-of-the-
doubt rule does not apply.  38 U.S.C.A. § 5107(b).  



Bilateral Foot Disability

The veteran claims that he currently has a bilateral foot 
disability related to service.  He asserts that a few weeks 
after his arrival in Vietnam both of his feet began to swell 
and he was medivaced to a hospital in Japan (Camp Zama) from 
June 1969 to August 1969, after which he was sent to Korea 
for his remaining tour of duty.  

Documentation in the file shows that efforts to obtain the 
inpatient clinical records from a hospital in Japan were 
unsuccessful.  In such a case, there is a heightened 
obligation to explain findings and conclusions and to 
carefully consider the benefit of the doubt doctrine under 38 
U.S.C.A. § 5107(b).  O'Hare v. Derwinski, 1 Vet. App. 365 
(1991); Dixon v. Derwinski, 3 Vet. App. 261 (1992).  

The available service medical records do not show any 
complaint, clinical finding, or diagnosis of a bilateral foot 
disability.  Correspondence from an Army general, dated in 
August 1969, indicates that the veteran's physical profile 
was reevaluated and he was found physically qualified to 
return to full military duty.  He was reassigned to complete 
his overseas tour of duty in Korea.  At the time of a 
separation physical examination in April 1970, on a medical 
history form, the veteran denied ever having had swollen or 
painful joints, but he noted having had foot trouble.  On 
examination, his feet were clinically evaluated as normal.  

After service, the RO received the veteran's claim of service 
connection for constant pain in both feet in March 2005.  On 
the application, the veteran indicated that his disability 
began in 1969.  There are no VA or private medical records of 
record that show a diagnosis of a foot condition.  

As there is no competent evidence of a current diagnosis of a 
bilateral foot disability, there can be no valid claim for 
service connection.  Brammer v. Derwinski, 3 Vet. App. 223 
(1992).

To the extent that the veteran relates a bilateral foot 
disability to service, where as here, the determinative issue 
involves a question of medical causation, competent medical 
evidence is required to substantiate the claim.  

The veteran as a lay person is not competent to offer an 
opinion on medical causation, and consequently his statements 
and testimony to that effect do not constitute favorable 
medical evidence to support the claim.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

Although the veteran is competent to describe symptoms 
pertaining to his condition (i.e., that is, symptoms capable 
of lay observation), the veteran is not competent to make a 
medical diagnosis of a condition that is medical in nature 
(i.e., not capable of lay observation).  Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

As the Board may consider only competent evidence to support 
its finding, and as there is no competent medical evidence of 
a current diagnosis of a bilateral foot disability, the 
preponderance of the evidence is against the claim, and the 
benefit-of-the-doubt standard of proof does not apply.  38 
U.S.C.A. § 5107(b).

II. Claim for Increase 

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7.  



Ratings for hearing loss range from noncompensable to 100 
percent and are based on organic impairment of hearing acuity 
as measured by the results of controlled speech 
discrimination tests, together with the average hearing 
threshold level as measured by pure tone audiometry tests in 
the frequencies of 1000, 2000, 3000, and 4000 Hertz.  To 
evaluate the degree of disability from service-connected 
hearing loss, the Rating Schedule establishes eleven auditory 
acuity levels, ranging from numeric level I for essentially 
normal acuity to numeric level XI for profound deafness.  38 
C.F.R. § 4.85.  

Disability ratings for hearing impairment are derived by the 
mechanical application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).  

Ever since service connection was established effective in 
March 2005, the veteran's bilateral hearing loss has been 
rated as noncompensable under 38 C.F.R. § 4.85, Diagnostic 
Code 6100.  

The record shows that the veteran underwent a VA examination 
in May 2005.  At the time of the examination, audiometric 
testing revealed the following pure tone thresholds, in 
decibels, at 1000, 2000, 3000, and 4000 Hertz of 10, 15, 35, 
and 90, for an average of 38 in the left ear; and of 15, 10, 
65, and 95, for an average of 46 in the right ear.  Speech 
recognition scores per Maryland CNC were 96 percent in the 
left ear and 94 percent in the right ear.  

The VA audiometric findings reflect level I auditory acuity 
in the left ear and level I auditory acuity in the right ear.  
38 C.F.R. § 4.85, Table VI.  These numeric designations in 
combination correspond to a zero percent, or noncompensable, 
rating under Table VII, Diagnostic Code 6100.  

There are no other records - VA or private - to indicate that 
the veteran's auditory acuity levels were different than 
those reflected on the VA examination report.  



Further, the record does not demonstrate an exceptional 
pattern of hearing impairment under 38 C.F.R. § 4.86, that 
is, puretone threshold at 1000, 2000, 3000, and 4000 Hertz of 
55 decibels or more, or puretone threshold of 30 decibels or 
less at 1000 Hertz and 70 decibels or more at 2000 Hertz. 

The Board concludes that there have been no clinical findings 
to show that the veteran's hearing loss meets the criteria 
for a compensable rating.  As the preponderance of the 
evidence is against the claim for an initial higher rating, 
the benefit-of-the-doubt standard of proof does not apply.  
38 U.S.C.A. § 5107(b).  

As this is an initial rating case, consideration has been 
given to "staged ratings" for the hearing loss over the 
period of time since service connection became effective.  
Fenderson v. West, 12 Vet. App. 119 (1999).  The Board 
concludes that, from the effective date of service connection 
in March 2005, there have been no clinical findings to show 
that the veteran's hearing loss meets the criteria for a 
compensable rating.  


ORDER

Service connection for hypertension is denied.  

Service connection for anxiety and depression is denied.  

Service connection for a bilateral foot disability is denied.  

An initial compensable rating for bilateral hearing loss is 
denied.  



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


